—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered July 20, 1999, convicting him of rape in the first degree, sodomy in the first degree, sexual abuse in the first degree (three counts), sexual abuse in the second degree (three counts), and endangering the welfare of a child, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Tomei, J.), of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress his oral and videotaped statements to the police. The totality of the circumstances indicated that the defendant’s statements were made voluntarily (see, People v Bebeck, 258 AD2d 660; People v Dowtin, 244 AD2d 567; People v Marshall, 244 AD2d 508).
The evidence adduced at the hearing established that the defendant was given his Miranda rights (see, Miranda v Arizona, 384 US 436) twice, the first time before making his oral statement and the second time before his videotaped statement. The defendant’s contention that these statements were involuntary because they were made after a police officer promised that he would receive drug treatment is without merit. The officer’s statements were permissible, since there were no absolute assurances given that the defendant’s cooperation would result in more favorable treatment (see, People v Williams, 120 AD2d 630; People v Martinez, 133 AD2d 572). Furthermore, there was no evidence that defendant was so *617intoxicated that he was unable to comprehend the meaning and nature of his own statements (see, People v Reynolds, 240 AD2d 517; People v Cureton, 139 AD2d 756).
The defendant’s remaining contentions are without merit. S. Miller, J. P., H. Miller, Schmidt and Cozier, JJ., concur.